Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.


Exhibit 10.3


Addendum 7 to Ammunition Products Supply Agreement


This Addendum 7 is made pursuant to and amends the Ammunition Products Supply
Agreement dated February 9, 2015, as subsequently amended, (“APSA”) between
Federal Cartridge Company (“Federal”) and Alliant Techsystems Operations LLC
(“Orbital ATK”) (collectively, the “Parties”).


The parties agree that the Agreement shall be modified as described herein. All
terms and conditions of the Agreement not specifically addressed in this
Addendum remain in full force and effect.




For good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the Parties agree to amend the APSA as follows:


Exhibit G. The Exhibit G originally referenced in Addendum 6 to the APSA is
attached hereto.




Federal Cartridge Company
 
Alliant Techsystems Operations LLC
 
 
 
/s/ Jeffrey A. Ehrich
 
/s/ Dean L. Grayson
 
 
 
By: Jeffrey A. Ehrich
 
By: Dean L. Grayson
Title: Associate General Counsel
 
Title: General Counsel, Defense Systems Group
 
 
 
Date: May 18, 2017
 
Date: May 18, 2017






--------------------------------------------------------------------------------


Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.






EXHIBIT G ‐ Revised
***







